 

Exhibit 10.45

NOTICE OF GRANT OF RESTRICTED STOCK UNIT AWARD

(PERFORMANCE-VESTING)

SEALED AIR CORPORATION
2014 OMNIBUS INCENTIVE PLAN

FOR GOOD AND VALUABLE CONSIDERATION, Sealed Air Corporation (the “Company”)
hereby grants this Restricted Stock Unit Award (the “Award”) of the number of
Restricted Stock Units set forth in this Notice of Grant of Restricted Stock
Unit Award (the “Notice”) to the Grantee designated in this Notice, pursuant to
the provisions of the Company’s 2014 Omnibus Incentive Plan (the “Plan”) and
subject to certain restrictions as outlined below in this Notice and the
additional provisions set forth in the attached Terms and Conditions of
Restricted Stock Units Award (the “Terms”).  Together, this Notice, the attached
Terms and all Exhibits and Appendices hereto constitute the “Agreement.”  The
terms and conditions of the Plan are incorporated by reference in their entirety
into this Agreement.  When used in this Agreement, the terms which are defined
in the Plan shall have the meanings given to them in the Plan, as modified
herein (if applicable).

 

Grantee:

 

[__________]

 

 

Grant Date:

 

[__________]

 

 

# of Restricted Stock Units (at target performance):

 

[________]

Performance Period: [January 1, 2015 - December 31, 2017]

Vesting Schedule: Subject to the terms of the Plan and this Agreement, the
Restricted Stock Units shall become earned and vested, and shares of Stock shall
be issued in settlement of vested Restricted Stock Units, in accordance with the
following schedule, in the event the Grantee does not have a Separation from
Service prior to the applicable vesting date(s):

(a) Performance-Vesting Conditions.  The number of Restricted Stock Units that
become earned and vested (if any) will be determined based on performance during
the Performance Period in accordance with the performance measures, targets and
methodology set forth in Exhibit A.

(b) Time-Vesting Conditions.  In addition to the performance-vesting conditions
stated above, and except as expressly provided in the Notice below, as
applicable, or as otherwise provided pursuant to the terms of the Plan, the
Grantee must remain continuously employed with the Company through the following
date(s) to become earned and vested in any Restricted Stock Units (after
adjustment for performance):

 

Vesting Date

 

% Vesting

[December 31, 2017]

 

100%

No Restricted Stock Units shall become earned and vested following Grantee’s
Separation from Service, except as expressly provided in the Notice below, as
applicable, or as otherwise provided pursuant to the terms of the
Plan.  Restricted Stock Units that become earned and vested shall be settled as
soon as practicable following the end of the Performance Period (no later than
March 15, 2018), subject to written certification of the performance results
under Exhibit A by the Committee.

Impact of Separation from Service on Vesting: See Exhibit B

Acceleration of Vesting on or following a Change in Control:  See Exhibit B

The Grantee must accept this Agreement electronically pursuant to the online
acceptance procedure established by the Company within ninety (90) days;
otherwise, the Company may, in its sole discretion, rescind the Award in its
entirety.

 

 

 

1

--------------------------------------------------------------------------------

 

EXHIBIT A

Performance-Vesting Conditions

Performance Goals Summary (details below):

 

[Insert performance criteria]

 

 

 

2

--------------------------------------------------------------------------------

 

EXHIBIT B

Separation from Service and Change in Control

(a) Impact of Separation from Service; Change in Control.  If the Grantee has a
Separation from Service before any of the vesting date(s) specified under
“Vesting Schedule” in the Notice, then any unearned Restricted Stock Units shall
become earned and vested or be canceled depending on the reason for Separation
from Service as follows:  

(i) Death, Disability or Retirement.  Subject to Section (a)(ii), if the Grantee
has a Separation from Service due to the Grantee’s death, Disability, or
Retirement, the Grantee shall receive a pro rata payout following the end of the
Performance Period, based upon the portion of the Performance Period through the
date of Separation from Service.  The actual payout will not occur until after
the end of the Performance Period, at which time the performance results under
Exhibit A will be used to determine the number of Units that the Grantee would
have earned if the Grantee had remained in Service for the entire Performance
Period prior to applying the pro rata factor.  Any such payout will be made at
approximately the same time as payouts are made to other Grantees who are still
in Service with the Company.

(ii) Change in Control.  Notwithstanding anything in this Agreement to the
contrary but subject to the provisions of Section 16.3.1(i) of the Plan, if (A)
a Change in Control occurs and (B) on or after the Change in Control and on or
before the second anniversary of the Change in Control either (1) the Grantee
has a Separation from Service by action of the Company or the Grantee’s
employing Subsidiary for any reason other than Cause (including due to the
Grantee’s death or Disability)1 or (2) the Grantee has a Separation from Service
for Good Reason, then the Restricted Stock Units shall become immediately earned
and vested as of the date of such Separation from Service at the greater of (y)
target or (z) the actual level of performance under Exhibit A determined as if
the Performance Period had ended as of the last trading day immediately
preceding the Change in Control.  For avoidance of doubt, if the Grantee has a
Separation from Service due to Retirement during the period set forth in this
Section (a)(ii) that is also either a Separation from Service other than for
Cause or for Good Reason as provided above, the provisions of this Section
(a)(ii) shall control over Section (a)(i).

(iii) Any other Separation from Service.  If the Grantee has a Separation from
Service for any reason other than as specified in subparagraphs (i) or (ii)
above, any Restricted Stock Units that were not already earned and vested
pursuant to the schedule specified under “Vesting Schedule” in the Notice as of
the date of the Separation from Service shall be immediately canceled as of the
date of Separation from Service.

(b) Definitions.  For purposes of this Agreement, the following terms shall have
the following meanings:

“Cause” shall be defined as that term is defined in the Grantee’s offer letter
or other applicable employment agreement; or, if there is no such definition,
“Cause” means any conduct of a Grantee contained in the following list: (i) the
Grantee engaging in fraud, embezzlement, or theft in connection with the
Grantee’s duties or in the course of his or her employment; (ii) an act or
omission by the Grantee that is willfully or grossly negligent, contrary to the
Company’s or employing Subsidiary’s established policies or practices, or
materially harmful to the Company’s or any Subsidiary’s business or reputation
or to the business of the Company’s or any Subsidiary’s customers or suppliers
as it relates to the Company or such Subsidiary; (iii) the Grantee’s plea of no
contest to, or conviction of, a felony; (iv) the Grantee’s substantial failure
to perform his or her duties after receiving notice of the failure from the
Company or employing Subsidiary, which failure has not been cured within thirty
(30) days after the Grantee receives notice of the failure; or (v) the Grantee’s
breach of any non-competition or confidentiality covenant between the Grantee
and the Company or any Subsidiary.

“Disability” shall be defined as permanent and total disability as determined in
each case by the Committee in its discretion, which determination shall be
final.  Notwithstanding the foregoing, if this Award constitutes nonqualified
deferred compensation within the meaning of Section 409A(d) of the Code and
provides for an accelerated payment in connection with any Disability,
Disability shall have the same meaning as set forth in any regulations, revenue
procedure, revenue rulings or other pronouncements issued by the Secretary of
the United States Treasury pursuant to Section 409A of the Code, applicable to
such arrangements.

“Good Reason” shall be defined as that term is defined in the Grantee’s offer
letter or other applicable employment agreement; or, if there is no such
definition, “Good Reason” means the Grantee’s Separation from Service following
the initial existence of one or more of the following conditions without the
consent of the Grantee: (i) a material diminution in the Grantee’s base
compensation; (ii) a material diminution in the Grantee’s authority, duties, or
responsibilities; or (iii) a material change in the geographic location at which
the Grantee must perform the services; provided, however, that a relocation of
less than fifty (50) miles from the Grantee’s then present location will not be
considered a material change in geographic location.  For a Separation from

 

 

1 

3

--------------------------------------------------------------------------------

 

Service to be considered for Good Reason, the Grantee must provide notice to the
Company of the existence of the condition described above within thirty (30)
days of the initial existence of the condition, upon the notice of which the
Company has thirty (30) days to remedy the condition.  If the condition is not
remedied by the Company within thirty (30) days of the notice, the Grantee must
have a Separation from Service within thirty (30) days after the failure to
remedy the condition.

“Retirement” means the Grantee’s Separation from Service after the Grantee has
at least five years of Service and the Grantee’s combined age and years of
Service equal at least 70, but excluding Separation from Service due to the
Grantee’s death or Disability or Separation from Service by the Company for
Cause.

 

 

 

4

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD

The Restricted Stock Unit Award (the “Award”) granted by Sealed Air Corporation
(the “Company”) to the Grantee specified in the Notice of Grant of Restricted
Stock Unit Award (the “Notice”) to which these Terms and Conditions of
Restricted Stock Unit Award (the “Terms”) are attached, is subject to the terms
and conditions of the Plan, the Notice, and these Terms.  The terms and
conditions of the Plan are incorporated by reference in their entirety into
these Terms.  Together, the Notice, these Terms and all Exhibits to the Notice
and these Terms constitute the “Agreement.”  A Prospectus describing the Plan
has been delivered to the Grantee.  The Plan itself is available upon
request.  When used in this Agreement, the terms which are defined in the Plan
shall have the meanings given to them in the Plan, as modified herein (if
applicable).  For purposes of this Agreement, any reference to the Company shall
include a reference to any Affiliate.  

1.

Grant of Units.  

(a) As of the Grant Date set forth in the Notice, Sealed Air Corporation grants
to the Grantee the number of Restricted Stock Units (“Units”) set forth in the
Notice.  Each Unit represents the right to receive one share of Stock at a
future date after the Unit has become earned and vested, subject to the terms
and conditions of this Agreement.

(b) The Units covered by this Award shall become earned and vested in accordance
with the schedule set forth in the Notice.  Each earned and vested Unit shall be
settled on the date(s) specified in the Notice by issuance of one share of Stock
on or as soon as administratively practicable (but no more than 75 days) after
the applicable vesting and/or settlement date specified in the Notice, subject
to the requirements of (i) Section 4 (Responsibility for Taxes), Section 6
(Regulatory Restrictions on the Shares Issued Upon Settlement), and Section 7(m)
(Recovery of Compensation) of this Agreement and (ii) Section 18.9 of the Plan
(regarding a potential six-month delay in settlement for awards to certain
Grantees to the extent determined by the Company to be necessary to comply with
Section 409A).

(c) Units constitute an unfunded and unsecured obligation of the Company.  The
Grantee shall not have any rights of a stockholder of the Company with respect
to the shares of Stock underlying the Units unless and until the Units become
earned and vested and are settled by the issuance of shares of Stock.  Upon
issuance of shares of Stock in connection with the settlement of vested Units,
the Grantee shall be the record owner of the shares of Stock unless and until
such shares are sold or otherwise disposed of, and as record owner shall be
entitled to all rights of a stockholder of the Company (including voting
rights).

(d) The Grantee may designate a beneficiary to receive payment in connection
with the Units in the event of the Grantee’s death in accordance with the
Company’s beneficiary designation procedures, as in effect from time to
time.  If the Grantee does not designate a beneficiary, or if the Grantee’s
designated beneficiary does not survive the Grantee, then the Grantee’s
beneficiary will be the Grantee’s estate.

(e) Units earned will receive dividend equivalents paid in cash (without
interest) based on the dividend rates in effect during the Performance Period
applied to the number of Units the Grantee earns, which will be subject to the
performance goals and vesting provisions set forth in the Notice.  Cash dividend
equivalents accrued on the earned Units will be paid in cash on or about the
same time the earned Units are settled and paid.

2.

Restrictions.  Subject to any exceptions set forth in this Agreement, until such
time as the Units become earned and vested and are settled in shares of Stock in
accordance with Section 1, the Units or the rights relating thereto may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Grantee. Any attempt to assign, alienate, pledge, attach, sell
or otherwise transfer or encumber the Units or the rights relating thereto shall
be wholly ineffective and, if any such attempt is made, the Units will be
forfeited by the Grantee and all of the Grantee’s rights to such Units shall
immediately terminate without any payment of consideration by the Company.

3.

Cancellation of Rights.  If any portion of the Units fail to become earned and
vested (for example, because the Grantee fails to satisfy the vesting conditions
specified in the Notice prior to a Separation from Service), then such Units
shall be immediately forfeited as of the date of such failure and all of the
Grantee’s rights to such Units shall immediately terminate without any payment
of consideration by the Company.

4.

Responsibility for Taxes.  

(a) Regardless of any action the Company takes with respect to any or all income
tax, payroll tax or other tax-related withholding (“Tax-Related Items”), the
Grantee acknowledges that the ultimate liability for all Tax-Related Items owed
by the Grantee is and remains the Grantee’s responsibility and that the Company
(i) makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including the
grant or vesting of the Units or the subsequent sale of shares of Stock acquired
upon vesting; and (ii) does not commit to structure the terms of the grant or
any aspect of the Award to reduce or eliminate the Grantee’s liability for
Tax-Related Items.

1

--------------------------------------------------------------------------------

 

(b) Prior to vesting of the Units, the Grantee shall pay or make adequate
arrangements satisfactory to the Company to satisfy all minimum withholding
obligations of the Company.  In this regard, the Grantee authorizes the Company
to withhold all applicable minimum Tax-Related Items legally payable by the
Grantee from the Grantee’s wages or other cash compensation paid to the Grantee
by the Company or from proceeds of the sale of the shares of
Stock.  Alternatively, or in addition, to the extent permissible under
applicable law, the Company may (i) sell or arrange for the sale of shares of
Stock that the Grantee acquires to meet the minimum withholding obligation for
Tax-Related Items, and/or (ii) withhold in shares of Stock, provided that the
Company only withholds the amount of shares of Stock necessary to satisfy the
minimum withholding amount.  Finally, the Grantee shall pay to the Company any
amount of Tax-Related Items that the Company may be required to withhold as a
result of the Grantee’s participation in the Plan that cannot be satisfied by
the means previously described.  The Company may refuse to issue and deliver
shares of Stock in payment of any earned and vested Units if the Grantee fails
to comply with the Grantee’s obligations in connection with the Tax-Related
Items as described in this Section 4.

5.

Grantee Representations.  The Grantee hereby represents to the Company that the
Grantee has read and fully understands the provisions of this Agreement, the
Prospectus and the Plan, and the Grantee’s decision to participate in the Plan
is completely voluntary.  Further, the Grantee acknowledges that the Grantee is
relying solely on his or her own advisors with respect to the tax consequences
of this Award.

6.

Regulatory Restrictions on the Shares Issued Upon Settlement.  Notwithstanding
the other provisions of this Agreement, the Committee shall have the sole
discretion to impose such conditions, restrictions and limitations on the
issuance of shares of Stock with respect to this Award unless and until the
Committee determines that such issuance complies with (i) any applicable
registration requirements under the Securities Act or the Committee has
determined that an exemption therefrom is available, (ii) any applicable listing
requirement of any stock exchange on which the Stock is listed, (iii) any
applicable Company policy or administrative rules, and (iv) any other applicable
provision of state, federal or foreign law, including foreign securities laws
where applicable.

7.

Miscellaneous.

(a) Notices.  Any notice which either party hereto may be required or permitted
to give to the other shall be in writing and may be delivered personally, by
intraoffice mail, by fax, by electronic mail or other electronic means, or via a
postal service, postage prepaid, to such electronic mail or postal address and
directed to such person as the Company may notify the Grantee from time to time;
and to the Grantee at the Grantee’s electronic mail or postal address as shown
on the records of the Company from time to time, or at such other electronic
mail or postal address as the Grantee, by notice to the Company, may designate
in writing from time to time.

(b) Waiver.  The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other or
subsequent breach.

(c) Entire Agreement.  This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof. Any
prior agreements, commitments or negotiations concerning the Award are
superseded.

(d) Binding Effect; Successors.  This Agreement shall inure to the benefit of
and be binding upon the parties hereto and to the extent not prohibited herein,
their respective heirs, successors, assigns and representatives.  Nothing in
this Agreement, express or implied, is intended to confer on any person other
than the parties hereto and as provided above, their respective heirs,
successors, assigns and representatives any rights, remedies, obligations or
liabilities.

(e) Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to the
principles of conflicts of law, and applicable Federal law.

(f) Dispute Resolution.   In the event of any dispute, claim, question or
disagreement arising out of or relating to this Award, the parties shall use
their best efforts to settle such dispute, claim, question or disagreement.  To
this effect, they shall consult and negotiate with each other, in good faith,
and, recognizing their mutual interests, attempt to reach a just and equitable
resolution satisfactory to both parties.  If the parties do not reach such a
resolution within a period of 30 days, then any such unresolved dispute or
claim, upon notice by any party to the other, shall be submitted to and finally
settled by arbitration in accordance with the Commercial Arbitration Rules (the
“Rules”) of the American Arbitration Association (“AAA”) in effect at the time
demand for arbitration is made by any such party.  The parties shall mutually
agree upon a single arbitrator within 30 days of such demand.  In the event that
the parties are unable to so agree within such 30 day period, then within the
following 30 day period, one arbitrator shall be named by each party.  A third
arbitrator shall be named by the two arbitrators so chosen within ten 10 days
after the appointment of the first two arbitrators.  In the event that the third
arbitrator is not agreed upon, he or she shall be named by the AAA.  Arbitration
shall occur in the State of North Carolina or such other location as may be
mutually agreed to by the parties.  The award made by all or a majority of the
panel of arbitrators shall be final and binding, and judgment may be entered
based upon such award in any court of law having competent jurisdiction.  The
award is subject to confirmation, modification, correction or vacation only as
explicitly provided in Title 9 of the United States Code.  The parties

2

--------------------------------------------------------------------------------

 

acknowledge that this Agreement evidences a transaction involving interstate
commerce.  The United States Arbitration Act and the Rules shall govern the
interpretation, enforcement, and proceedings pursuant to this Section 7(f).  Any
provisional remedy which would be available from a court of law shall be
available from the arbitrators to the parties to this Agreement pending
arbitration.  Either party may make an application to the arbitrators seeking
injunctive relief to maintain the status quo, or may seek from a court of
competent jurisdiction any interim or provisional relief that may be necessary
to protect the rights and property of that party, until such times as the
arbitration award is rendered or the controversy otherwise resolved.  To the
full extent permitted by law and upon presentation of appropriate documentation,
all reasonable legal fees and expenses incurred by the Grantee as a result of
any dispute under this Section 7(f) involving the validity or enforceability of,
or liability under, any provision of this Agreement shall be paid by the Company
if the Company unreasonably or maliciously contested the validity or
enforceability of any provision of this Agreement.  By agreeing to binding
arbitration, the Grantee hereby waives his or her right to a jury trial.  

(g) Venue. Any arbitration, legal or equitable action or any proceeding arising
directly, indirectly, or otherwise in connection with, out of, related to or
from the Agreement, or any provision hereof, shall exclusively be filed and
adjudicated in Mecklenburg County, North Carolina and no other venue.

(h) Headings.  The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.

(i) Conflicts; Amendment.  The provisions of the Plan are incorporated in this
Agreement in their entirety.  In the event of any conflict between the
provisions of this Agreement and the Plan, the provisions of the Plan shall
control.  This Agreement may be amended at any time by the Committee, provided
that no amendment (including any action under Section 6.3 of the Plan) may,
without the consent of the Grantee, materially impair the Grantee’s rights with
respect to the Award. The Committee shall have full authority and discretion,
subject only to the terms of the Plan, to decide all matters relating to the
administration or interpretation of the Plan, the Award, and the Agreement, and
all such action by the Committee shall be final, conclusive, and binding upon
the Company and the Grantee.  

(j) No Right to Continued Employment.  Nothing in this Agreement shall confer
upon the Grantee any right to continue in the employ or service of the Company
or affect the right of the Company to terminate the Grantee’s employment or
service at any time.

(k) Further Assurances.  The Grantee agrees, upon demand of the Company or the
Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of this Agreement and the Plan.

(l) Additional Acknowledgments; Appendix A and Appendix B.  By accepting this
Award, the Grantee acknowledges and agrees that this Award is subject to the
general terms applicable to Awards granted to employees outside the U.S. set
forth in the Appendix A hereto and any applicable country-specific provisions
for Awards outside the U.S. set forth in the Appendix B hereto.  If the Grantee
relocates to another country during the life of the Award, the special terms and
conditions (if any) for such country will apply to the Grantee to the extent
Sealed Air Corporation determines that the application of such terms and
conditions is necessary or advisable for legal or administrative
reasons.  Appendix A and Appendix B constitute part of this Agreement.  Please
review the provisions of Appendix A and Appendix B carefully, as this Award will
be null and void absent the Grantee’s acceptance of such provisions.  Sealed Air
Corporation reserves the right to impose other requirements on the Award to the
extent that Sealed Air Corporation determines it is necessary or advisable in
order to comply with local law or facilitate the administration of the Award and
to require the Grantee to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

(m) Recovery of Compensation.  In accordance with Section 3.3 of the Plan, the
Award is subject to the requirements of (i) Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (regarding recovery of erroneously
awarded compensation) and any implementing rules and regulations thereunder,
(ii) the Company’s Policy on Recoupment of Incentive Compensation, as in effect
from time to time, all to the extent determined by the Committee to be
applicable to the Grantee.

(n) Restrictive Covenants.  If the Grantee is subject to any employment-related
covenants (including covenants regarding non-competition, non-solicitation of
customers/employees and preservation of confidential information) under any
agreement with the Company or any Subsidiary, the vesting and receipt of
benefits under this Award is specifically conditioned on the Grantee’s
compliance with such covenants.  To the extent allowed by and consistent with
applicable law and any applicable limitations period, if it is determined at any
time that the Grantee has materially breached any such covenants, the Company
will be entitled to (i) cause any unvested portion of the Award to be
immediately canceled without any payment of consideration by the Company and
(ii) recover from the Grantee in its sole discretion some or all of the shares
of Stock (or proceeds received by the Grantee from such shares of Stock) paid to
the Grantee pursuant to this Agreement. The Grantee recognizes that if the
Grantee breaches any such covenants, the losses to the Company and/or its
Subsidiaries may amount to the full value of any shares of Stock paid to the
Grantee pursuant to this Agreement.

3

--------------------------------------------------------------------------------

 

(o) Severability.  The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

 

 

4

--------------------------------------------------------------------------------

 

APPENDIX A

TO THE TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD

General Terms Applicable to Awards Granted to Employees Outside the U.S.

1.

DATA PRIVACY

By accepting the this Award, the Grantee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Grantee’s personal data as described in this document and any other grant
materials by and among, as applicable, the Company, the Grantee’s employer and
any other Affiliate for the exclusive purpose of implementing, administering and
managing the Units.

The Grantee understands that the Company and the Grantee’s employer hold certain
personal information about the Grantee, including, but not limited to, the
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company or any Affiliates,
details of any entitlement to shares of stock or equivalent benefits awarded,
canceled, vested, unvested or outstanding in the Grantee’s favor (“Data”), for
the purpose of implementing, administering and managing the Grantee’s
participation in the Plan.  The Grantee understands that Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in the Grantee’s
country or elsewhere (e.g., the United States), and that the recipient’s country
may have different data privacy laws and protections from the Grantee’s
country.  The Grantee understands that the Grantee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Grantee’s local human resources representative.  The Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the exclusive purposes of implementing, administering and
managing the Grantee’s participation in the Plan.  The Grantee understands that
Data will be held only as long as is necessary to implement, administer and
manage the Grantee’s participation in the Plan.  The Grantee understands
that  the Grantee may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing the Grantee’s local human resources
representative.  Further, the Grantee understands that the Grantee is providing
the consents herein on a purely voluntary basis.  If the Grantee does not
consent, or if the Grantee later seeks to revoke the Grantee’s consent, the
Grantee’s employment status or service and career with the Grantee’s employer
will not be adversely affected; the only adverse consequence of refusing or
withdrawing the Grantee’s consent is that the Company would not be able to grant
to the Grantee Units or other awards or administer or maintain such
awards.  Therefore, the Grantee understands that refusing or withdrawing the
Grantee’s consent may affect the Grantee’s ability to benefit from the
Units.  For more information on the consequences of the Grantee’s refusal to
consent or withdrawal of consent, the Grantee understands that the Grantee may
contact the Grantee’s local human resources representative.

2.

ADDITIONAL ACKNOWLEDGEMENTS

By entering into this Agreement and accepting the grant of Units evidenced
hereby, the Grantee acknowledges, understands and agrees that:

(a) the Plan is established voluntarily by the Company, and all Awards under the
Plan are discretionary in nature;

(b) the grant of Units is voluntary and occasional and does not create any
contractual or other right to receive future awards of Units or benefits in lieu
of Units, even if such awards have been awarded in the past;

(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(d) the grant of Units shall not create a right to employment with the Grantee’s
employer or any other Affiliate and shall not interfere with the ability of the
Company, the Grantee’s employer or any other Affiliate to terminate the
Grantee’s employment or service relationship (if any);

(e) the Grantee is voluntarily participating in the Plan;

(f) the Units and any payment made pursuant to the Units, and the value and
income of same, are not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any

5

--------------------------------------------------------------------------------

 

severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement benefits or
welfare benefits or similar payments;

(g) unless otherwise agreed with the Company, the Award and any shares of Stock
subject to the Award, and the value and income of same, are not granted as
consideration for, or in connection with, any service the Grantee may provide as
a director of any Affiliate;

(h) in accepting the grant of Units, the Grantee expressly recognizes that the
Units are an award made solely by the Company, with principal offices at 8215
Forest Point Boulevard, Charlotte, NC 28273, U.S.A.; the Company is solely
responsible for the administration of the Plan and the Grantee’s participation
in the Plan; in the event that the Grantee is an employee of an Affiliate, the
Units and the Grantee’s participation in the Plan will not create a right to
employment be interpreted to form an employment or service contract or
relationship with the Company; furthermore, the Units will not be interpreted to
form an employment or service contract with any Affiliate;  

(i) the future value of the shares of Stock which may be delivered in settlement
of the Units (to the extent earned) is unknown, indeterminable and cannot be
predicted with certainty;

(j) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Units resulting from termination of the Grantee’s employment
or service (for any reason whatsoever, whether or not such termination is later
found to be invalid or in breach of the employment laws in the jurisdiction
where the Grantee is employed or providing services or the terms of the
Grantee’s employment or service agreement, if any) or recoupment of all or any
portion of any payment made pursuant to the Units as provided by the Company’s
Policy on Recoupment of Incentive Compensation and, in consideration of the
grant of the Units to which the Grantee is not otherwise entitled, the Grantee
irrevocably agrees never to institute any claim against the Company, the
Grantee’s employer or any other Affiliate, waives the Grantee’s ability, if any,
to bring any such claim, and releases the Company, the Grantee’s employer and
any other Affiliate from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Grantee shall be deemed irrevocably to have
agreed not to pursue such claim, and the Grantee agrees to execute any and all
documents necessary to request dismissal or withdrawal of such claim;

(k) for purposes of the Units, the Grantee’s employment will be considered
terminated as of the date the Grantee is no longer actively employed and
providing services to the Company or one of its Affiliates (for any reason
whatsoever, whether or not such termination is later found to be invalid or in
breach of the employment laws in the jurisdiction where the Grantee is employed
or providing services or the terms of the Grantee’s employment or service
agreement, if any), and unless otherwise expressly provided in this Agreement or
otherwise determined by the Company, the Grantee’s right to vest in any portion
of the Units (and any related dividend equivalents) under the Plan, if any, will
terminate as of such date and will not be extended by any notice period (e.g.,
the Grantee’s active employment or period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under the employment laws in the jurisdiction where the Grantee is
employed or providing services or the terms of the Grantee’s employment or
service agreement, if any); the Company, in its sole discretion, shall determine
when the Grantee is no longer actively employed or providing services for
purposes of the Units (including whether the Grantee may still be considered to
be actively employed or providing services while on an approved leave of
absence);

(l) the Grantee is solely responsible for investigating and complying with any
exchange control laws applicable to the Grantee in connection with his or her
participation in the Plan;

(m) unless otherwise provided in the Plan or by the Company in its discretion,
the Units and the benefits evidenced by this Agreement do not create any
entitlement to have the Units or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Company’s common stock;
and

(n) neither the Company, the Grantee’s employer nor any other Affiliate shall be
liable for any foreign exchange rate fluctuation between the Grantee’s local
currency and the United States Dollar that may affect the value of the Units,
any payment made pursuant to the Units or the subsequent sale of any shares of
Stock acquired under the Plan.

6

--------------------------------------------------------------------------------

 

3.

NO ADVICE REGARDING GRANT

The Company is not providing any tax, legal, or financial advice, nor is the
Company making any recommendations regarding the Grantee’s participation in the
Plan or the Grantee’s acquisition of any shares of Stock under the Plan or
subsequent sale of such shares of Stock.  The Grantee is hereby advised to
consult with the Grantee’s personal tax, legal and financial advisors regarding
the Grantee’s participation in the Plan before taking any action in relation
thereto.

4.

LANGUAGE

If the Grantee has received this Agreement or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version differs from the English version, the English version shall
control.

5.

Electronic Delivery and Acceptance

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means.  The Grantee
hereby consents to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

6.

Insider-Trading/Market-Abuse Laws

The Grantee acknowledge that, depending on his or her country, the Grantee may
be subject to insider-trading restrictions and/or market-abuse laws, which may
affect his or her ability to acquire or sell shares of Stock acquired or rights
to acquire shares of Stock (e.g., Awards, Units) under the Plan during such
times as the Grantee is considered to have “inside information” regarding the
Company (as defined by the laws in his or her country).  Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy.  The
Grantee is responsible for complying with any applicable restrictions, and the
Grantee is advised to speak to his or her personal legal advisor regarding this
matter.

7